In an action to set aside two conveyances of real property on the ground that the deeds thereto were obtained by appellant through fraud, the appeal is from the “ oral opinion and decision ” and from so much of the judgment as is in respondent’s favor on the first cause of action. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Appeal from oral opinion and decision dismissed, without costs. No appeal lies therefrom. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.